Citation Nr: 0911723	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for a right knee 
disorder, secondary to the service-connected left knee injury 
with residual degenerative joint disease. 

3.  Entitlement to an increased rating for left knee injury 
with residual degenerative joint disease, currently evaluated 
as 20 percent disabling. 

4.  Entitlement to a separate evaluation for left knee 
limitation of motion.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1940 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, service connection for 
a right knee disorder secondary to the service-connected left 
knee injury, and entitlement to a rating in excess of 20 
percent for left knee injury with residual degenerative joint 
disease.  He perfected a timely appeal to that decision.  

The record also reflects that a motion to advance this case 
on the docket was filed on the on the Veteran's behalf by his 
representative in March 2009.  38 C.F.R. § 20.900(c) (2008).  
Although there may be sufficient cause to advance this appeal 
on the docket, the Board will dismiss this motion as moot, in 
that the Board is in the process of finalizing the decision 
herein.  

The issue of entitlement to service connection for a right 
knee disorder secondary to the service-connected left knee 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is attributable to 
service.  

2.  The Veteran's left knee injury is manifested by no more 
than moderate subluxation or instability.  

3.  Arthritis of the left knee is manifested by pain and 
limitation of flexion; remaining function is better than 
flexion to 45 degrees.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for left knee instability or subluxation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2008).  

3.  Left knee limitation of motion is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2008); VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b) (1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2006 from the RO to the Veteran which was 
issued prior to the RO decision in August 2006.  That letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
subsequently afforded a VA compensation examination June 
2007.  In addition, the July 2007 SOC and the November 2007 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

As noted above, VCAA notification pre-dated adjudication of 
these claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, as the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
the RO provided the information required by Dingess in a May 
2006 letter.  

It does appear that the VCAA duty to notify was not fully 
satisfied with respect to the additional requirements for an 
increased-rating claim as recently delineated by the Court in 
Vazquez-Flores, supra.  We find, however, that the notice and 
timing errors did not affect the essential fairness of the 
adjudication because the May 2006 letter, together with the 
substantial development of the Veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the May 2006 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, the Veteran was 
advised of his opportunities to submit additional evidence 
and was informed that, at a minimum, he needed to submit 
evidence showing his service-connected disability had 
increased in severity.  In addition, as noted above, the SOC 
in July 2007 provided yet another 60 days to submit more 
evidence.  In sum, the Board finds that the post-adjudicatory 
notice and opportunity to develop the case during the 
extensive administrative appellate proceedings which led to 
the RO decision, and our decision herein, did not affect the 
essential fairness of the adjudication and rendered the 
notice and timing error non-prejudicial.  See Vazquez-Flores, 
at 45-46.  

In the aggregate, the Veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish the  Veteran's claims in this appeal, 
and considering that the  Veteran is represented by a highly 
qualified  Veterans service organization, we find that there 
has been essential fairness.  



II.  Factual background.

The Veteran served on active duty from January 1940 to 
November 1945; his military occupational specialty was as a 
gasoline handler.  His DD Form 214 indicates that he was 
assigned to company A 26th Infantry; he was awarded the Asia 
Pacific Theater Campaign medal with 2 bronze stars.  He was 
involved in campaign in China.  At the time of his enlistment 
examination in January 1940, clinical evaluation of the ears 
was reported as normal; auditory acuity was 20/20 in each 
ear.  The service medical records show that the Veteran 
suffered an injury to the left knee in 1942.  In September 
1944, the Veteran was diagnosed with combat fatigue.  On the 
occasion of a separation examination in November 1945, the 
ears were reported to be normal with auditory acuity of 15/15 
(whispered voice) in each ear.  

By a rating action in March 1960, the RO granted service 
connection for residuals of an injury to the left knee; a 
noncompensable evaluation was assigned, effective May 8, 
1960.  Subsequently, in July 1997, the RO increased the 
evaluation for residuals of injury the left knee with 
degenerative joint disease from 0 percent to 20 percent, 
effective January 27, 1997.  The RO coded the disability 
under Diagnostic Code (DC) 5257.  

The Veteran's claim for service connection for bilateral 
hearing loss and an increased rating for a left knee injury 
(VA Form 21-4138) was received in March 2006.  Submitted in 
support of the claim was a treatment report from Dr. H. Lynn 
Rodgers dated in March 2006; at that time, the Veteran 
complained of gradual increase of pain in the left knee over 
the past 2 months.  Examination of the knee revealed medial 
joint line tenderness.  Patellofemoral crepitus was present.  
There was minimal effusion in the joint.  X-ray study of the 
left knee showed no fracture or dislocation, and no arthritic 
or degenerative changes were noted.  The impression was 
chondromalacia and degenerative joint disease patellofemoral 
compartment.  

The Veteran was afforded a VA examination in June 2006.  The 
Veteran stated that he used a brace for his knee and it 
helped for awhile, but he has not used it recently.  The 
Veteran indicated that if the knee starts to bother him he 
will just stop his activity.  He reportedly used a lawn mower 
to do his yard work, and he takes his time to do the work.  
He does not participate in sports activities.  When asked 
about repetitive use, the Veteran indicated that he used to 
walk but does not now because the knee hurts too much.  The 
Veteran reported having flare-ups during which the knee 
stiffens up.  He stated that the knee seems to catch at 
times, and he lacks balance and tends to fall.  The Veteran 
reported that he uses a cane quite a bit.  

On examination, the leg had good alignment.  The knee was not 
swollen.  There were palpable hypertrophic changes along the 
medial and lateral joint lines.  The medial and lateral joint 
lines were tender to palpation.  McMurrays's sign was not 
identified.  The collateral and cruciate ligaments and the 
patella were stable.  Movement was from a few degrees of 
permanent flexion to 120 degrees further flexion.  The 
examiner noted that the Veteran began to have knee pain if he 
attempted to completely extend the knee or flex it beyond 90 
degrees.  The examiner stated that he did not identify 
instability.  The pertinent diagnosis was residuals of injury 
to the left knee with degenerative joint disease; the 
examiner noted that the Veteran appeared to be having more 
pain and limitation of motion.  With respect to the Deluca 
factors, the examiner stated that pain would be the main 
factor involved in this case.  He believed that the Veteran 
has more pain and has fairly good range of motion.  The 
examiner further stated that the pain would have an effect 
equivalent to reducing his range of motion another 20 
degrees.  

On the occasion of a VA Audiological evaluation in August 
2006, the Veteran indicated that he was in Combat and that 
most of his military noise exposure during that period of 
time was from rifle fire; there was also some artillery fire.  
Subsequent to service, the Veteran indicated that he was a 
pipe fitter for about 10 years; he also worked as a 
maintenance supervisor at Texas Instruments for 23 years and 
was subjected to some plant noise.  He indicated only 
occasional and rare recreational shooting.  The Veteran 
provided a 5 to 6 year history of progressive hearing loss.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
60
LEFT
20
25
35
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The 
pertinent diagnosis was bilateral high frequency 
sensorineural hearing loss.  

The examiner noted that the Veteran's current audiometric 
thresholds are very compatible with his current age, or even 
slightly better than what might be expected in an 83 year old 
person with no history of noise exposure.  The examiner 
stated that, although the Veteran has had both military and 
nonmilitary noise exposure, he found no indication that 
either has affected his hearing levels.  He stated that 
history taken from the Veteran would strongly indicate that 
hearing loss was not incurred while on active duty.  The 
examiner explained that hearing loss caused by acoustic 
trauma occurs within the time frame of exposure and not many 
years later.  He stated that, in his opinion, there would 
only be a remote possibility, at best, that the Veteran might 
have had hearing loss incurred while on active duty.  He 
further opined that the most likely etiology of the Veteran's 
current hearing loss would be age related factors 
(presbycusis).  Therefore, the examiner opined that it is 
less likely than not that the Veteran's current hearing loss 
would be due to military noise exposure.  

At the time of another VA examination in June 2007, the 
Veteran indicated that he continues to experience knee pain, 
the severity of which is now 10 out of 10 at rest.  He is 
only able to stand for 10 minutes and walk 10 to 20 years; he 
can't go up and down stairs, can't do any lifting and he can 
only drive for 5 minutes at a time.  It was noted that the 
Veteran occasionally uses a brace on the left knee; he has 
been using a cane for three years.  He described the pain in 
the left knee as 5 out of 10 and it goes up to a 9 with 
activity.  There was minimal quadriceps and moderate 
hamstring weakness on the left thigh.  Range of motion in the 
left knee was from 0 degrees to 125 degrees which produced 
pain.  There was moderate periarticular thickening.  There 
was medial and lateral tenderness, no fluid, but slight 
crepitus with flexion; there was no laxity.  There was 10 
degrees of valgus deformity of the left knee.  The impression 
was degenerative joint disease of the left knee with knee 
pain, moderately severe disability with progression and 
associated weakness of the left thigh muscles.  The examiner 
noted that the Veteran complained of pain in both knees the 
left more than the right.  He occasionally wears a brace on 
the left and he has been using a cane for the last three 
years.  The examiner noted that the knees were severely 
painful on motion, the right more than the left.  There was 
no additional limitation following repetitive use x3 and no 
additional limitation during flare-up as that was not 
described.  There was no instability of either knee.  The 
examiner concluded that "it is less likely than not that the 
right knee is secondary to the left knee.  He noted that the 
symptoms with the right knee began in 2001, and the 
difficulty with the left knee began in 1942.  Examination of 
the knees shows painful motion.  There was weakness of the 
muscles of the left thigh.  There was excess fatigability.  
There was no incoordination.  The dominant feature was the 
pain.  

Of record is a medical statement from an a private 
audiologist, Judith A. Caudle, dated in August 2007, 
indicating that the results of an Audiological evaluation 
revealed a borderline to severe sensorineural hearing loss in 
both ears.  Dr. Caudle noted that pure tone averages were 38 
DB for the right ear and 38 DB for the left ear; and, 
utilizing the Maryland CNC recorded word list, maximum speech 
understanding was obtained at 80 percent for the right ear 
and 75 percent for the left ear.  It was noted that the 
Veteran served in the U.S. Army from 1940 to 1945 in the 
infantry; he was exposed to excessive noise levels associated 
with combat.  He stated that there was several times during 
combat that he experienced hearing threshold shifts due to 
loud explosions.  Dr. Caudle stated that she received the 
Veteran's service records and found no documentation of 
hearing threshold levels.  She noted that whisper tests were 
commonly conducted upon separation from service at that time 
since calibrated audiometry was not available.  She explained 
that whisper test involves a gross assessment of hearing 
reception and is not sensitive to high frequency hearing loss 
caused from noise exposure.  She stated that because the 
Veteran was exposed to excessive levels of noise during 
combat and he sated that he experienced temporary hearing 
threshold shifts at that time, it was her belief that it is 
at least as likely as not that his hearing loss was 
contributed to by this noise exposure and if auditory 
thresholds had been obtained upon separation from service, 
there is a good chance that a hearing loss at 4k Hz would 
have been documented.  

In an addendum to the June 2007 VA examination, dated in 
October 2007, a VA examiner stated that he reviewed the 
Veteran's claims folder again, including the letter from 
Judith Caudle.  The VA examiner noted that the Veteran is 85 
years old and was separated from service over 60 years ago.  
He stated that, between historical information provided by 
the Veteran and from his review of the service medical 
records, there would be only a remote possibility, at best, 
that hearing loss was present by release from active duty, 
and it would take a monumental leap of faith to assume 
otherwise.  The VA examiner stated that his opinion remained 
that it is less likely than not that the Veteran's current 
hearing loss would be due to military noise exposure.  


III.  Legal Analysis-S/C for hearing loss disability.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, --
-F.3d -----, 2009 WL (C.A. Fed. 2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The regulations provide that, in considering claims of 
Veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat Veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board 
finds that the evidence supports the Veteran's claim.  The 
evidence of record clearly demonstrates that the Veteran has 
bilateral hearing loss disability as defined by VA 
regulations.  In addition, the Board notes that the Veteran's 
report of noise exposure in service is consistent with his 
service; while he was gas handler, the WD AGO Form 38 
reflects that he was a mortar gunner.  The record 
specifically indicates that he was involved in combat 
operations in China.  Exposure to loud noises is consistent 
with the circumstances of his service.  See 38 C.F.R. 
§ 1154(a).  As such, the Board finds that the statements from 
the Veteran concerning in service noise exposure are credible 
when viewed in conjunction with the available evidence.  

The Board finds the Veteran both competent and credible when 
it comes to the evidence about his exposure to noise during 
service.  A layman is competent to report that he was exposed 
to noise.  Since there is current bilateral hearing loss 
disability and noise exposure during military service has 
been recognized, what is necessary in order to grant service 
connection is competent evidence linking the current hearing 
loss to service.  

Having carefully considered all the evidence of record, the 
Board finds that the evidence is roughly in equipoise for 
service connection for bilateral hearing loss.  In this case, 
the Board is presented with conflicting opinions regarding 
the etiology of the Veteran's bilateral hearing loss 
disability.  In the August 2006 VA Audiological evaluation, 
the examiner reported a diagnosis of bilateral high frequency 
sensorineural hearing loss.  The examiner noted that the 
Veteran's current audiometric thresholds are very compatible 
with his current age, or even slightly better than what might 
be expected in an 83 year old person with no history of noise 
exposure.  The examiner stated that, although the Veteran has 
had both military and nonmilitary noise exposure, he found no 
indication that either has affected his hearing levels.  He 
stated that, in his opinion, there would only be a remote 
possibility, at best, that the Veteran might have had hearing 
loss incurred while on active duty.  Therefore, the examiner 
opined that it is less likely than not that the Veteran's 
current hearing loss would be due to military noise exposure.  

However, in a statement dated in August 2007, a private 
audiologist explained that whisper tests were commonly 
conducted upon separation from service at that time since 
calibrated audiometry was not available.  She explained that 
whisper test involves a gross assessment of hearing reception 
and is not sensitive to high frequency hearing loss caused 
from noise exposure.  The audiologist stated that because the 
Veteran was exposed to excessive levels of noise during 
combat and he stated that he experienced temporary hearing 
threshold shifts at that time, it was her belief that it is 
at least as likely as not that his hearing loss was 
contributed to by this noise exposure.  

The Board recognizes that the examiners have opined 
differently and that the evidence supporting the claim is in 
equipoise with that against the claim.  In view of the 
Veteran's credible history of noise exposure in service, post 
service medical findings for bilateral hearing loss 
disability, and on balance the medical opinions, coupled with 
consideration of 38 U.S.C.A. § 1154(a), service connection 
for bilateral hearing loss is warranted.  38 U.S.C.A. 
§§ 1154(a), 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board notes that, in each case where a  Veteran 
is seeking service-connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such  Veteran's service as shown by such  
Veteran's service record, the official history of each 
organization in which such  Veteran served, service medical 
records, and all pertinent medical and lay evidence.  38 
U.S.C.A. § 1154(a).  Lastly, we have considered the inservice 
report of combat fatigue.  

In light of evidence showing current hearing loss disability, 
and noise exposure in service, the Board finds that service 
connection for a bilateral hearing loss disability is in 
order.  


IV.  Legal analysis-Increased rating for left knee injury.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2008).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the Veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  After careful review of the evidentiary 
record, the Board concludes that the Veteran's left knee 
injury disorder has not changed and a uniform evaluation is 
warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Instability.

The AOJ has assigned a 20 percent evaluation for the left 
knee injury.  The AOJ used diagnostic code 5257.  This code 
contemplates only instability or subluxation.  At times, the 
AOJ implied that the evaluation was based upon painful 
motion, but then reported that he would need severe 
instability or subluxation to warrant a higher evaluation.  
It is approximately a decade since the General Counsel 
established that instability is to be separately rated from 
limitation of motion.  If the AOJ selects diagnostic code 
5257 and then states that there must be severe instability or 
subluxation, we must conclude that the AOJ has assigned the 
evaluation based upon the diagnostic code selected.  

Under Diagnostic Code 5257, a 30 percent evaluation is 
warranted where the impairment is severe.  

After careful review of the evidentiary record, the Board 
concludes that an evaluation in excess of 20 percent is not 
warranted under the diagnostic code for instability of the 
knee.  The Board acknowledges that the Veteran's left knee 
was injured in service.  While the Veteran has reported 
tingling and weakness in the left knee to the point of 
needing a brace on the left knee, the clinical findings show 
that the left knee is currently stable.  A higher evaluation 
is not warranted under Diagnostic Code 5257, as there is no 
credible evidence that instability is more than moderate.  On 
VA examination in June 2006, the Veteran complained that his 
left knee seems to catch and he lacks balance and tends to 
fall.  However, while there was tenderness along the medial 
and lateral joint lines, the examiner noted that the 
collateral and cruciate ligaments were stable.  The examiner 
stated that there was no evidence of instability.  On 
examination in June 2007, there was medial and lateral 
tenderness and slight crepitus; however, there was no 
effusion and no swelling.  There was no laxity.  In light of 
the above findings, the Board finds that there is no evidence 
of severe recurrent subluxation or severe lateral 
instability.  Thus, a 30 percent rating under DC 5257 is not 
warranted.  

The Board finds that the Veteran is competent to report that 
he has instability.  However, his reports are far less 
probative than the repeated findings by skilled professionals 
that the knee is without instability or laxity.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The more 
probative evidence establishes that the Veteran's disability 
does not approximate severe instability or subluxation.  
Thus, an evaluation in excess of 20 percent is not warranted 
under Diagnostic Code 5257.  

The Board has also considered entitlement to an increased 
evaluation based on other rating criteria.  The Board does 
not need to reach a finding of dislocated semilunar 
cartilage, under DC 5258, because the impairment of the knee 
is already awarded 20 percent under DC 5257.  Similarly, DC 
5259 would only allow a 10 percent rating, if there were a 
finding of cartilage, symptomatic.  38 C.F.R. § 4.7.  
Moreover, the Board has determined that DC 5256, for 
ankylosis of the knee, and 5262, for impairment of the tibia 
and fibula, do not apply as there is no evidence of these 
conditions in medical records.  

B.  Limtiation of motion.

In regard to limitation of function, the VA General Counsel 
has clearly established that limitation of motion is to be 
rated separately from instability or subluxation. VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  In 
addition, when appropriate separate evaluation may be granted 
for limitation of flexion and extension.  Hence, the Board 
has considered entitlement to separate disability ratings 
based on limitation of motion (flexion or extension) and 
pain.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

In regard to range of motion of the left knee, the Board 
notes that in June 2006, range of motion was noted to be 
comfortable from 0 to 120 degrees.  The medial and lateral 
joint lines were tender to palpation.  The examiner noted 
that the Veteran began to have knee pain if he attempted to 
completely extend the knee or flex it beyond 90 degrees.  The 
examiner stated that he did not identify instability.  The 
pertinent diagnosis was residuals of injury to the left knee 
with degenerative joint disease; the examiner noted that the 
Veteran appeared to be having more pain and limitation of 
motion.  With respect to the Deluca factors, the examiner 
stated that pain would be the main factor involved in this 
case.  He believed that the Veteran has more pain and has 
fairly good range of motion.  The examiner further stated 
that the pain would have an effect equivalent to reducing his 
range of motion another 20 degrees.  On examination in June 
2007, range of motion in the right knee revealed extension to 
0 degrees and flexion to 125 degrees with pain.  The examiner 
noted that there was painful motion, and there was excess 
fatigability due to pain; however, there was no 
incoordination.  The examiner stated that there was no 
additional limitation following repetitive use and no 
additional limitation during flare-ups.  Thus, the evidence 
clearly shows pain on motion.  In view of the fact that the 
Veteran has pain on motion, the record establishes the 
presence of periarticular pathology productive of painful 
motion.  DeLuca v Brown, 8 Vet. App. 202 (1995).  
Consequently, a separate 10 percent evaluation is warranted 
under 38 C.F.R. 38 C.F.R. § 4.59, DC 5260.  

An evaluation in excess of 10 percent, however, is not 
warranted.  The examiners have established the presence of 
some functional impairment with use.  An evaluation in excess 
of 10 percent, however, is not warranted even if flexion and 
extension are separately rated.  The now assigned 10 percent 
evaluation contemplates the functional equivalent of 
limitation of flexion to 45 degrees.  In order to warrant an 
evaluation in excess of 10 percent, however, functional 
restriction must approximate flexion to 30 degrees or 
extension to 10 degrees.  There is nothing to suggest 
limitation of flexion to the functional equivalent of 30 
degrees of flexion or 10 degrees of extension.  Rather, the 
evidence reflects that pain begins at 90 degrees of flexion 
and that motion may be functionally limited another 20 
degrees to 70 degrees.  Such functional impairment is 
contemplated by the 10 percent evaluation.  In essence, there 
is no lay or medical evidence suggesting that flexion is 
functionally limited to 30 degrees.  We conclude that 
remaining functional flexion is better than 45 degrees.  

The evidence also suggests some restriction of extension.  
However, nothing (lay or medical) suggests that extension is 
functionally limited to 10 degrees.  We also conclude that 
section 4.59 addresses motion, rather than each plane of 
motion.  We conclude that, unless flexion and extension are 
compensably limited, separate evaluations are not warranted 
under section 4.59.  

The Veteran has consistently complained of pain, and is noted 
to use a cane or crutches for assistance with ambulation.  
The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of flexion limited to 30 degrees, compensable 
impairment of extension, nor ankylosis required for a higher 
or separate evaluation.  

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for left injury with 
degenerative joint disease (limitation of flexion) is not 
warranted.  Thus, the Board finds that the evidence warrants 
a grant of 10 percent for limitation of flexion under DC 
5260.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  

A rating in excess of 20 percent for left knee injury 
(instability or subluxation) with residual degenerative joint 
disease is denied.  

A 10 percent evaluation for limitation of flexion of the left 
knee is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the  Veteran is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran maintains that he now has a right knee disability 
that is related to the service-connected left knee disorder.  
The service representative notes that the Veteran has been 
using a cane which suggests that he suffers from a change to 
his gait due to his left knee disorder.  

A disability which is proximately due to or the result of a 
service-connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
The Court has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc) (additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder is also compensable under 38 C.F.R. 
§ 3.310).  

In a June 2007 VA joints examination, the VA examiner 
concluded that "it is less likely than not that the right 
knee disorder is secondary to the left knee; the symptoms 
with the right knee began in 2001 and the difficulty with the 
left knee began in 1942."  Therefore, while the examine 
stated that the right knee disorder was not caused by the 
service-connected left knee injury, this opinion fails to 
consider whether the  Veteran's right knee disorder was 
aggravated by his service-connected left knee disability.  As 
aggravation of a nonservice-connected disability by a 
service-connected disability is also part of the criteria 
under which secondary service connection may be granted, an 
opinion as to whether the Veteran's right knee disorder has 
been aggravated by his left knee disability must be obtained.  
Accordingly, the Board finds that another VA orthopedic 
examination is necessary to clarify whether the Veteran's 
currently diagnosed right knee disorder was aggravated by his 
service-connected left knee disability.  Allen, 7 Vet. App. 
at 439.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action: 

The Veteran should be afforded a VA 
examination, in order to determine the 
current diagnosis of his claimed right 
knee disorder and whether any disability 
is related (caused or aggravated) to his 
service-connected left knee disorder.  
The claims folder should be made 
available to the examiner for review.  
The examiner should provide a diagnosis 
or diagnoses of the Veteran's current 
claimed right knee disorder.  The 
examiner should also indicate whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that the 
disability is caused by his service-
connected left knee disability, or is 
aggravated by (i.e., increased in 
disability by) his service-connected left 
knee disability.  If aggravation is 
found, the examiner should offer an 
assessment of the extent of additional 
disability of the right knee resulting 
from aggravation by the left knee.  A 
complete rationale for the opinions 
expressed must be provided by the 
examiner.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


